Citation Nr: 1008228	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the left hip, status post total hip replacement, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for avascular necrosis 
of the right hip, to include as due to exposure to 
herbicides.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2008, the Board received an October 2007 private 
medical opinion from the appellant.  The Board notes that VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant or representative.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The October 2007 medical 
opinion is a duplicate of an opinion previously considered by 
the RO in the January 2008 supplemental statement of the 
case.  Thus, the Board finds no prejudice to the appellant in 
proceeding to adjudicate this appeal.

The Board notes that the appellant's claims for TDIU and 
service connection for avascular necrosis of the left hip, 
status post total hip replacement, were not addressed in the 
January 2008 supplemental statement of the case.  The 
November 2007 substantive appeal indicated that the appellant 
wanted to appeal all of the issues in the October 2007 
statement of the case, which included TDIU and avascular 
necrosis of the left hip.  As this case is being remanded, 
the Board finds no prejudice to the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

An April 2006 VA examination report and a December 2005 
medical opinion letter from B.C., D.O., indicate the 
appellant was diagnosed with bilateral hip avascular 
necrosis.  In his November 2005 claim and June 2007 notice of 
disagreement, the appellant asserts that he has avascular 
necrosis as a result of exposure to Agent Orange in Vietnam.  
The October 2007 private medical opinion from J.S., D.O., 
stated that Agent Orange could always possibly be a causal 
agent with avascular necrosis.  J.S. opined that the 
possibility of a causal of Agent Orange was more than 
reasonable.  The October 2007 opinion suggests there is a 
nexus between avascular necrosis of the hips and exposure to 
Agent Orange in service, but does not rise to the level of at 
least equipoise, as required for a decision on the merits.  
Since there is evidence satisfying two requirements of 
service connection, including evidence of a current 
disability and evidence of an association between the 
disabilities and service, a medical nexus opinion is 
necessary to make a decision in the appellant's claims for 
service connection for avascular necrosis of the right hip 
and left hip, status post total hip replacement.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); McLendon, 20 Vet. App. 
79.  The appellant was not provided with a VA examination on 
this question.  Therefore, the RO must obtain a clarifying VA 
examination.  

The appellant has asserted that he served in Vietnam.  The 
appellant's Form DD 214 indicates he had more than one year 
of foreign and/or sea service and was awarded the Vietnam 
Campaign Medal and Vietnam Service Medal.  The appellant's 
Health Record-Abstract of Service indicates the appellant was 
stationed with the Phu Lam Signal Battalion.  However, the 
appellant's service personnel records are not in the claims 
folder.  Therefore, the RO should request the appellant's 
service personnel records.

Finally, a claim for TDIU may only be granted for 
unemployability due to service-connected disability(ies).  
The appellant is not currently service-connected for any 
disability.  Consequently, the Board finds the issue of TDIU 
is inextricably intertwined with the appellant's claims for 
service connection for avascular necrosis of the right and 
left hips and the development requested in this remand.  See 
Harris v. Derwinski, 1 Vet. App. 181 (1991) (prohibiting the 
adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Therefore, a decision on the TDIU 
claim is deferred pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's service 
personnel records.  If no records are 
available, the claims folder must indicate 
this fact.

2.  The appellant should be scheduled for 
a VA examination for the purpose of 
determining whether it is at least as 
likely as not that the appellant's 
avascular necrosis of the right hip and 
left hip, status post total left hip 
replacement, is related to his service, to 
include as due to exposure to herbicides.  
The examiner should consider the October 
2007 opinion letter from J.E.S., D.O., 
which indicated that Agent Orange may be a 
causal agent of avascular necrosis.  

If the VA examiner finds that the 
appellant's avascular necrosis of the 
right hip and/or left hip, status post 
total left hip replacement, is at least as 
likely as not related to service, to 
include exposure to herbicides, the VA 
examiner should evaluate the effect of the 
disability on his ability to engage in 
substantially gainful employment. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA examiner is requested to provide a 
thorough rationale for any opinion 
provided.  The examiner should review the 
claims folder and this fact should be 
noted in the accompanying medical report.

3.  Thereafter, readjudicate the issues on 
appeal of entitlement to service 
connection for avascular necrosis of the 
right hip and left hip, status post total 
left hip replacement, to include as due to 
exposure to herbicides, and TDIU.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


